Citation Nr: 0033878	
Decision Date: 12/28/00    Archive Date: 01/03/01

DOCKET NO.  99-18 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD) prior to 
May 12, 1998.

2.  Entitlement to an effective date earlier than May 12, 
1998, for a 100 percent schedular evaluation for PTSD.

3.  Entitlement to an effective date earlier than April 30, 
1996, for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from July 1996 and May 1999 rating decisions 
of the Los Angeles, California, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the July 1996 rating 
decision, the RO granted service connection for PTSD and 
assigned a 10 percent evaluation, effective April 30, 1996.  
In the May 1999 rating decision, the Hearing Officer granted 
a 100 percent schedular evaluation for PTSD, effective May 
12, 1998.

The Board notes that in a September 1997 rating decision, the 
RO granted a 30 percent evaluation for PTSD, effective April 
30, 1996.  The veteran stated he wanted the appeal to 
continue.  In an August 1998 rating decision, the RO granted 
a 50 percent evaluation for PTSD, effective April 30, 1996.  
The veteran stated he wanted the appeal to continue.  

Additionally, the Board notes that the veteran filed a VA 
Form 21-8940, Veteran's Application for Increased 
Compensation Based Upon Individual Unemployability in 
November 1998.  That claim has not been adjudicated in a 
rating decision.  When the veteran filed a notice of 
disagreement with the Hearing Officer's May 1999 decision, 
which granted the 100 percent schedular evaluation for PTSD, 
effective May 12, 1998, the RO issued a statement of the 
case, which addressed the issue of entitlement to an 
effective earlier than May 12, 1998, for the grant of a total 
disability rating for compensation purposes on the basis of 
individual unemployability.  This was the incorrect issue, as 
a claim for a total disability rating for compensation 
purposes on the basis of individual unemployability had not 
been adjudicated.  Regardless, the reasons and bases in that 
statement of the case put the veteran on notice as to what 
evidence he would need to submit to establish an earlier 
effective date for a 100 percent evaluation.  Accordingly, 
the Board finds that the veteran has perfected an appeal as 
to the issue of entitlement to an effective date earlier than 
May 12, 1998, for a 100 percent schedular evaluation for 
PTSD.

As the to the veteran's claim for entitlement to a total 
disability rating for compensation purposes on the basis of 
individual unemployability, since this claim has been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


REMAND

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim and expanded the its duty to notify 
the veteran and his representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).

In an April 1996 VA psychiatric evaluation report, the 
examiner stated that the veteran had been referred to VA from 
a social worker at the South Central Vet Center for 
assessment of diagnosis, personality dynamics, and the 
veteran's ability to re-enter the job market.  In a June 1996 
VA psychiatric evaluation report, the examiner noted that the 
veteran had been treated by the social worker "for the last 
9 months for treatment of his [PTSD]."

The medical records from the South Central Vet Center have 
not been associated with the claims file.  Such records would 
be relevant in the Board's determinations as to whether the 
veteran's service-connected PTSD warrants an evaluation in 
excess of 50 percent prior to May 12, 1998, to include the 
assignment of a 100 percent evaluation, and whether an 
effective date earlier than April 30, 1996, for the grant of 
service connection for PTSD is warranted.

Additionally, when the veteran submitted his list of 
stressors, he indicated he had been treated at the Daniel 
Freeman Hospital in Inglewood, California, the Robert F. 
Kennedy Hospital in Hawthorne, California, and the Red Gate 
Memorial Hospital in Long Beach, California.  He claimed he 
was treated for alcoholism and drug abuse at each of those 
hospitals.  These records have potential relevance to the 
veteran's claims, and should be obtained.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his PTSD.  The 
RO should inform the veteran that he 
should give VA a release form to allow VA 
to obtain the records from Daniel Freeman 
Hospital in Inglewood, California, the 
Robert F. Kennedy Hospital in Hawthorne, 
California, and the Red Gate Memorial 
Hospital in Long Beach, California.

After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the Veterans Claims Assistance Act.

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  Thereafter, the RO should 
readjudicate the veteran's claims of 
entitlement to an initial evaluation in 
excess of 50 percent for post-traumatic 
stress disorder (PTSD) prior to May 12, 
1998; entitlement to an effective date 
earlier than May 12, 1998, for a 
100 percent schedular evaluation for 
PTSD; and entitlement to an effective 
date earlier than April 30, 1996, for the 
grant of service connection for PTSD.

If the benefits sought on appeal remain denied, the veteran 
and his representative, should be provided with a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the veteran's VA claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


